Exhibit 10.3

EXECUTION VERSION

 

 

 

SECOND LIEN SECURITY AGREEMENT

dated as of

March 20, 2012

among

DJO FINANCE LLC,

DJO FINANCE CORPORATION,

the other Subsidiaries of DJO FINANCE LLC from time to time party hereto,

as Grantors,

and

THE BANK OF NEW YORK MELLON,

as Second Lien Agent

Reference is made to the Intercreditor Agreement dated as of March 20, 2012,
among Credit Suisse AG, as First Lien Agent, The Bank of New York Mellon, as
Second Lien Agent, and DJO Finance LLC and certain of its affiliates (the
“Intercreditor Agreement”). Each Holder, by its acceptance of a Note,
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (c) authorizes
and instructs the Second Lien Agent on behalf of each Holder to enter into the
Intercreditor Agreement as Second Lien Agent on behalf of such Holder. The
foregoing provisions are intended as an inducement to the lenders under the
Senior Credit Facilities to extend credit to the Issuers and such lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to this Agreement and the exercise of
any right or remedy by the Second Lien Agent hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

  

Second Lien Note Indenture

     1   

SECTION 1.02.

  

Other Defined Terms

     1    ARTICLE II    Pledge of Securities   

SECTION 2.01.

  

Pledge

     4   

SECTION 2.02.

  

Delivery of the Pledged Collateral

     5   

SECTION 2.03.

  

Representations, Warranties and Covenants

     6   

SECTION 2.04.

  

Certification of Limited Liability Company and Limited Partnership Interests

     7   

SECTION 2.05.

  

Registration in Nominee Name; Denominations

     7   

SECTION 2.06.

  

Voting Rights; Dividends and Interest

     8    ARTICLE III    Security Interests in Personal Property   

SECTION 3.01.

  

Security Interest

     10   

SECTION 3.02.

  

Representations and Warranties

     12   

SECTION 3.03.

  

Covenants

     13   

SECTION 3.04.

  

Other Actions

     15   

SECTION 3.05.

  

First Lien Security Documents

     16    ARTICLE IV    Remedies   

SECTION 4.01.

  

Remedies Upon Default

     16   

SECTION 4.02.

  

Application of Proceeds

     18    ARTICLE V    Indemnity, Subrogation and Subordination   

SECTION 5.01.

  

Indemnity

     19   

SECTION 5.02.

  

Contribution and Subrogation

     19   

SECTION 5.03.

  

Subordination

     19   

 

i



--------------------------------------------------------------------------------

          Page   ARTICLE VI    Miscellaneous   

SECTION 6.01.

  

Notices

     20   

SECTION 6.02.

  

Waivers; Amendment

     20   

SECTION 6.03.

  

Second Lien Agent’s Fees and Expenses

     21   

SECTION 6.04.

  

Successors and Assigns

     21   

SECTION 6.05.

  

Survival of Agreement

     21   

SECTION 6.06.

  

Counterparts; Effectiveness; Several Agreement

     22   

SECTION 6.07.

  

Severability

     22   

SECTION 6.08.

  

Right of Set-Off

     22   

SECTION 6.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     23   

SECTION 6.10.

  

WAIVER OF JURY TRIAL

     23   

SECTION 6.11.

  

Headings

     24   

SECTION 6.12.

  

Security Interest Absolute

     24   

SECTION 6.13.

  

Termination or Release

     24   

SECTION 6.14.

  

Additional Restricted Subsidiaries and Intermediate Holding Companies

     24   

SECTION 6.15.

  

Second Lien Agent Appointed Attorney-in-Fact

     25   

SECTION 6.16.

  

General Authority of the Second Lien Agent

     26   

SECTION 6.17.

  

Obligations of Grantors

     26   

 

Schedules Schedule I    Subsidiary Parties Schedule II    Pledged Equity;
Pledged Debt Schedule III    Commercial Tort Claims Exhibits Exhibit I    Form
of Second Lien Security Agreement Supplement Exhibit II    Form of Perfection
Certificate

 

ii



--------------------------------------------------------------------------------

SECOND LIEN SECURITY AGREEMENT dated as of March 20, 2012, among DJO FINANCE
LLC, a Delaware limited liability company (the “Company”), DJO FINANCE
CORPORATION, a Delaware corporation (the “Co-Issuer” and, together with the
Company, the “Issuers”) and the Additional Grantors (as hereinafter defined)
(the Issuers and the Additional Grantors being collectively referred to herein
as the “Grantors”) and The Bank of New York Mellon, as second lien collateral
agent (in such capacity, together with any successor thereto, the “Second Lien
Agent”).

W I T N E S S E T H:

WHEREAS, on the date hereof, the Issuers have entered into an amendment and
extension of the Credit Agreement;

WHEREAS, on the date hereof, the Issuers are issuing $230,000,000 aggregate
principal amount of 8.75% Second Priority Senior Secured Notes due 2018 (the
“Notes”) pursuant to an Indenture dated as of the date hereof, among the
Grantors and The Bank of New York Mellon, as Trustee and Second Lien Agent (the
“Second Lien Note Indenture”);

WHEREAS, the Notes will be secured on a second priority basis by substantially
all of the assets and properties of the Grantors; and

WHEREAS, the Second Lien Secured Parties have authorized and directed the Second
Lien Agent to enter into this Second Lien Security Agreement pursuant to which
the Grantors will grant a second priority security interest in the Collateral
for the benefit of the Second Lien Secured Parties;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Second Lien Note Indenture.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Second Lien Note Indenture. All terms defined
in the New York UCC (as defined herein) and not defined in this Agreement have
the meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.04 of the Second Lien Note
Indenture also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Additional Grantors” means Encore Medical, L.P., a Delaware limited
partnership, Encore Medical Partners, LLC, a Nevada limited liability company,
Encore Medical GP, LLC, a Nevada limited liability company, Empi, Inc., a
Minnesota corporation, Elastic Therapy, LLC, a North Carolina limited liability
company, Encore Medical Asset Corporation, a Nevada corporation, DJO, LLC, a
Delaware limited liability company, Rikco International, LLC, a Wisconsin
limited liability company and any other Person that becomes a party to this
Agreement after the Closing Date.

“Agreement” means this Second Lien Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Blue Sky Laws” has the meaning assigned to such term in Section 4.01.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Closing Date” means March 20, 2012.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the First Lien
Security Agreement.

“Commercial Tort Claim” has the meaning assigned to such term in the Credit
Agreement on the date hereof.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Control” has the meaning set forth in the New York UCC.

“Credit Agreement” means the Credit Agreement dated as of November 20, 2007, as
amended by the Amendment and Restatement Agreement, dated March 20, 2012, among
the Company, DJO Holdings LLC, Credit Suisse AG, as Administrative Agent,
Collateral Agent, Swing Line Lender and Letter of Credit Issuer, and the other
lenders party thereto, as amended from time to time.

“Discharge of First Lien Debt” has the meaning assigned to such term in the
Intercreditor Agreement.

“First Lien Agent” has the meaning assigned to such term in the Intercreditor
Agreement.

“First Lien Security Agreement” means the Security Agreement dated as of
November 20, 2007, among the Grantors and the First Lien Agent.

 

2



--------------------------------------------------------------------------------

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts;
provided that General Intangibles shall not include, except solely for the
purposes of Section 3.01(b), any intellectual property and related assets
subject to the Intellectual Property Security Agreement.

“Governmental Authority” has the meaning assigned to such term in the Credit
Agreement on the date hereof.

“Intermediate Holding Company” has the meaning assigned to such term in the
Credit Agreement on the date hereof.

“Investment Property” has the meaning assigned to such term in Section 3.04(b).

“Material Subsidiary” has the meaning assigned to such term in the Credit
Agreement on the date hereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by the Responsible Officers of each
Grantor.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Proceeds” has the meaning assigned to such term in the Credit Agreement on the
date hereof.

“SEC” means the Securities and Exchange Commission.

“Second Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“Second Lien Secured Parties” means all holders of Second Lien Obligations,
including, but not limited to, the Trustee and the Second Lien Agent.

 

3



--------------------------------------------------------------------------------

“Second Lien Security Agreement Supplement” means an instrument in the form of
Exhibit I hereto.

“Second Lien Security Interest” has the meaning assigned to such term in
Section 3.01(a).

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge.

(a) As security for the payment or performance, as the case may be, in full of
the Second Lien Obligations, including the Guarantees, and subject to the terms
of the Intercreditor Agreement, each Grantor hereby assigns and pledges to the
Second Lien Agent, its successors and assigns, for the benefit of the Second
Lien Secured Parties, and hereby grants to the Second Lien Agent, its successors
and assigns, for the benefit of the Second Lien Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
(i) all Equity Interests held by it and listed on Schedule II, any other Equity
Interests obtained in the future by such Grantor and, subject to
Section 3.03(i), the certificates, if any, representing all such Equity
Interests (the “Pledged Equity”); provided that the Pledged Equity shall not
include (A) more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary, (B) Equity Interests of Unrestricted Subsidiaries,
(C) Equity Interests of any Subsidiary of a Foreign Subsidiary, (D) Equity
Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
financed with Indebtedness incurred pursuant to Section 7.03(g) of the Credit
Agreement if such Equity Interests serve as security for such Indebtedness or if
the terms of such Indebtedness prohibit the creation of any other lien on such
Equity Interests, (E) Equity Interests of any Person that is not a direct or
indirect, wholly owned Material Subsidiary of the Company and (F) Equity
Interests of any Subsidiary with respect to which the First Lien Agent and the
Company determine in their reasonable judgments that the costs or other
consequences (including adverse tax consequences) of providing a pledge of its
Equity Interests is excessive in view of the benefits to be obtained by the
Second Lien Secured Parties; (ii)(A) subject to Section 3.03(i), the promissory
notes and instruments evidencing indebtedness owned by it and listed opposite
the name of such Grantor on Schedule II, and (B) the promissory notes and any
other instruments evidencing indebtedness obtained in the future by such Grantor
(the promissory notes and instruments referred to in clauses (A) and (B) of this
clause (ii) are collectively referred to as the “Pledged Debt”); (iii) all other
property that may be delivered to and held by the Second Lien Agent pursuant to
the terms of this Agreement; (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses

 

4



--------------------------------------------------------------------------------

(i) and (ii) above; (v) subject to Section 2.06, all rights and privileges of
such Grantor with respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds of any of the
foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”).

(b) In addition, the Collateral will not include Equity Interests or other
securities of any direct or indirect Subsidiary of the Grantors to the extent
necessary for such Subsidiary not to be subject to any requirement pursuant to
Rule 3-16 of Regulation S-X under the Securities Act (or any other law, rule or
regulation) to file separate financial statements with the SEC (or any other
governmental agency). In the event that Rule 3-16 of Regulation S-X under the
Securities Act requires or is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would require) the filing with the SEC (or any
other governmental agency) of separate financial statements of any Subsidiary of
the Company due to the fact that such Subsidiary’s Equity Interests and other
securities secure the Notes and Permitted Additional Pari Passu Obligations,
then the Equity Interests and other securities of such Subsidiary shall
automatically be deemed not to be part of the Collateral (to the extent
necessary to not be subject to such requirement). In such event, the Second Lien
Documents may be amended or modified, without the consent of any Holder or a
holder of Permitted Additional Pari Passu Obligations, to the extent necessary
to release the security interests in the Equity Interests and other securities
that are so deemed to no longer constitute part of the Collateral.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Second Lien Agent, its successors and assigns, for the benefit of the
Second Lien Secured Parties, forever, subject, however, to the terms of the
Intercreditor Agreement and the terms, covenants and conditions hereinafter set
forth.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Prior to the Discharge of First Lien Debt, any and all Pledged Securities
(other than any uncertificated securities, but only for so long as such
securities remain uncertificated) shall be delivered to the First Lien Agent as
bailee and agent for and on behalf of the Second Lien Agent to the extent such
Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 2.02. Upon the Discharge of First Lien Debt, each Grantor
agrees promptly to deliver or cause to be delivered to the Second Lien Agent,
for the benefit of the Second Lien Secured Parties, any and all Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated) to the extent such Pledged Securities, in
the case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Prior to the Discharge of First Lien Debt, each Grantor will cause any
Indebtedness for borrowed money having an aggregate principal amount in excess
of $5,000,000 owed to such Grantor by any Person pursuant to any obligation to
be evidenced by a duly executed promissory note that is pledged and delivered to
the First Lien Agent as bailee and

 

5



--------------------------------------------------------------------------------

agent for and on behalf of the Second Lien Agent. Upon the Discharge of First
Lien Debt, each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person pursuant to any obligation to be evidenced by a duly executed promissory
note that is pledged and delivered to the Second Lien Agent, for the benefit of
the Second Lien Secured Parties, pursuant to the terms hereof.

(c) Upon delivery to the Second Lien Agent, (i) any Pledged Securities shall be
accompanied by stock or note powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Second Lien Agent and by such other
instruments and documents as the Second Lien Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Second Lien Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Issuers jointly and
severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Second Lien Agent, for the benefit of the Second Lien
Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, promissory
notes and instruments required to be pledged hereunder in order to satisfy
Section 15.01 of the Second Lien Note Indenture.

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than the Issuers or a subsidiary of the Issuers, to the
best of the Issuers’ knowledge) have been duly and validly authorized and issued
by the issuers thereof and (i) in the case of Pledged Equity (other than Pledged
Equity consisting of limited liability company interests or partnership
interests, which cannot be fully paid or nonassessable), are fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than the Issuers or a subsidiary of the
Issuers, to the best of the Issuers’ knowledge), are legal, valid and binding
obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Second Lien
Note Indenture, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule II as owned by such
Grantors, (ii) holds the same free and clear of all Liens, other than (A) Liens
created by the First Lien Documents and Second Lien Documents and (B) Liens
expressly permitted pursuant to Section 4.13 of the Second Lien Note Indenture,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than (A) Liens created by the First Lien Documents and Second
Lien Documents and (B) Liens expressly permitted pursuant to Section 4.13 of the
Second Lien Note Indenture, and (iv) will defend its title or interest thereto
or therein against all Persons and the security interest hereunder against any
and all Liens (other than the Liens permitted pursuant to this Section 2.03(c)),
however arising, of all Persons whomsoever;

 

6



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the First Lien Documents
and Second Lien Documents, securities laws generally, or with respect to limited
liability companies, limited liability company laws and except as described in
the Perfection Certificate, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Second Lien Secured Parties the pledge of such Pledged Collateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Second Lien Agent of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Second Lien Agent in accordance
with this Agreement, the Second Lien Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Second Lien Obligations; and

(h) the pledge effected hereby is effective to vest in the Second Lien Agent,
for the benefit of the Second Lien Secured Parties, the rights of the Second
Lien Agent in the Pledged Collateral as set forth herein.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Any equity interest in any limited liability company or limited
partnership controlled by any Grantor and required to be pledged under
Section 2.01 shall either (i) be represented by a certificate, shall be a
“security” within the meaning of Article 8 of the New York UCC, and shall be
delivered to the Second Lien Agent or (b) not have elected to be treated as a
“security” within the meaning of Article 8 of the New York UCC and shall not be
represented by a certificate.

SECTION 2.05. Registration in Nominee Name; Denominations. Subject to the terms
of the Intercreditor Agreement, if an Event of Default shall occur and be
continuing and the Second Lien Agent shall give the Issuers notice of its intent
to exercise such rights, (a) the Second Lien Agent, on behalf of the Second Lien
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Second Lien Agent, and each Grantor will
promptly give to the Second Lien Agent copies of any notices or other
communications received by it with respect

 

7



--------------------------------------------------------------------------------

to Pledged Securities registered in the name of such Grantor and (b) the Second
Lien Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

SECTION 2.06. Voting Rights; Dividends and Interest.

(a) Subject to the terms of the Intercreditor Agreement, unless and until an
Event of Default shall have occurred and be continuing and the Second Lien Agent
shall have notified the Issuers that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Second Lien Note Indenture and the other Second Lien Documents; provided that
such rights and powers shall not be exercised in any manner that could
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Second Lien Agent or the
other Second Lien Secured Parties under this Agreement, the Second Lien Note
Indenture or any other Second Lien Document or the ability of the Second Lien
Secured Parties to exercise the same.

(ii) The Second Lien Agent shall execute and deliver to each Grantor, or cause
to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Second Lien Note Indenture, the other Second Lien Documents and applicable
laws; provided that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom and, subject to the terms of the Intercreditor Agreement,
shall be held in trust for the benefit of the Second Lien Agent and the Second
Lien Secured Parties and shall be forthwith delivered to the Second Lien Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Second Lien Agent).

(b) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after the Second Lien Agent shall
have

 

8



--------------------------------------------------------------------------------

notified the Issuers of the suspension of the rights of the Grantors under
paragraph (a)(iii) of this Section 2.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 2.06 shall
cease, and all such rights shall thereupon become vested in the Second Lien
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Second Lien Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Second Lien Agent
upon demand in the same form as so received (with any necessary endorsement
reasonably requested by the Second Lien Agent). Any and all money and other
property paid over to or received by the Second Lien Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Second Lien Agent in
an account to be established by the Second Lien Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the Second
Lien Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.

(c) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after the Second Lien Agent shall
have notified the Issuers of the suspension of the rights of the Grantors under
paragraph (a)(i) of this Section 2.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.06, and the obligations of the
Second Lien Agent under paragraph (a)(ii) of this Section 2.06, shall cease, and
all such rights shall thereupon become vested in the Second Lien Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the holders of at least a majority of the outstanding principal amount of Notes,
the Second Lien Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Grantors to exercise
such rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 2.06.

(d) Any notice given by the Second Lien Agent to the Issuers suspending the
rights of the Grantors under paragraph (a) of this Section 2.06(i) may be given
by telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this
Section 2.06 in part without suspending all such rights (as specified by the
Second Lien Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Second Lien Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing.

 

9



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Second Lien Obligations, including the Guarantees, subject to the terms of
the Intercreditor Agreement, each Grantor hereby assigns and pledges to the
Second Lien Agent, its successors and assigns, for the benefit of the Second
Lien Secured Parties, and hereby grants to the Second Lien Agent, its successors
and assigns, for the benefit of the Second Lien Secured Parties, a security
interest (the “Second Lien Security Interest”) in all right, title or interest
in or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims described on Schedule III hereto;

(iv) all Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all books and records pertaining to the Article 9 Collateral; and

(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, (B) any Equity
Interests in any Unrestricted Subsidiary or any Equity Interests of any
Subsidiary acquired pursuant to an acquisition financed with Indebtedness
incurred pursuant to Section 4.09 of the Second Lien Note Indenture if such
Equity Interests serve as security for such Indebtedness and the terms of such
Indebtedness prohibit the creation of any other lien on such Equity Interests,
(C) more than 65% of the issued and outstanding

 

10



--------------------------------------------------------------------------------

voting Equity Interests of any Foreign Subsidiary or any Equity Interests of any
Subsidiary of a Foreign Subsidiary, (D) Equity Interests of any Person that is
not a direct or indirect wholly owned Material Subsidiary of the Company,
(E) any asset (including Equity Interests) with respect to which the First Lien
Agent and the Company determine in their reasonable judgments that the costs or
other consequences (including adverse tax consequences) of providing a security
interest in such asset is excessive in view of the benefits to be obtained by
the Second Lien Secured Parties, or (F) any General Intangible, Investment
Property or other rights of a Grantor arising under any contract, lease,
instrument, license or other document if (but only to the extent that) the grant
of a security interest therein would (x) constitute a violation of a valid and
enforceable restriction in respect of such General Intangible, Investment
Property or other such rights in favor of a third party or under any law,
regulation, permit, order or decree of any Governmental Authority, unless and
until all required consents shall have been obtained (for the avoidance of
doubt, the restrictions described herein shall not include negative pledges or
similar undertakings in favor of a lender or other financial counterparty) or
(y) expressly give any other party in respect of any such contract, lease,
instrument, license or other document, the right to terminate its obligations
thereunder; provided that the limitation set forth in clause (F) above, shall
not affect, limit, restrict or impair the grant by a Grantor of a security
interest pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the Uniform Commercial Code.
Subject to the terms of the Intercreditor Agreement, each Grantor shall, if
requested to do so by the Second Lien Agent, use commercially reasonable efforts
to obtain any such required consent that is reasonably obtainable with respect
to Collateral which the Second Lien Agent reasonably determines to be material.

(b) Subject to the terms of the Intercreditor Agreement, each Grantor hereby
irrevocably authorizes the Second Lien Agent for the benefit of the Second Lien
Secured Parties at any time and from time to time to file in any relevant
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as all assets of such Grantor or words of
similar effect or being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor and .(B) in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Article 9 Collateral relates. Each Grantor agrees to provide such
information to the Second Lien Agent promptly upon request.

(c) The Second Lien Security Interest is granted as security only and shall not
subject the Second Lien Agent or any other Second Lien Secured Party to, or in
any way alter or modify, any obligation or liability of any Grantor with respect
to or arising out of the Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or the Second
Lien Note Indenture, the Second Lien Agent shall not be obligated to file
statements or documents necessary for perfection and each Grantor is hereby
directed to make such filings on the Second Lien Agent’s behalf.

 

11



--------------------------------------------------------------------------------

SECTION 3.02. Representations and Warranties. The Issuers jointly and severally
represent and warrant, as to themselves and the other Grantors, to the Second
Lien Agent and the other Second Lien Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Second Lien
Security Interest hereunder and has full power and authority to grant to the
Second Lien Agent the Second Lien Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations prepared by the Second
Lien Agent based upon the information provided to the Second Lien Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 4 to the Perfection Certificate (or specified by
notice from the Company to the Second Lien Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 15.01 of the
Second Lien Note Indenture), are all the filings, recordings and registrations
that are necessary to establish a legal, valid and perfected security interest
in favor of the Second Lien Agent (for the benefit of the Second Lien Secured
Parties) in respect of all Article 9 Collateral in which the Second Lien
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.

(c) Subject to the terms of the Intercreditor Agreement, the Second Lien
Security Interest constitutes (i) a legal and valid security interest in all the
Article 9 Collateral securing the payment and performance of the Second Lien
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction. The Second Lien Security Interest
is and shall be prior to any other Lien on any of the Article 9 Collateral,
other than (A) Liens created by the First Lien Documents and Second Lien
Documents and (B) Liens expressly permitted pursuant to Section 4.13 of the
Second Lien Note Indenture.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for (A) Liens created by the First Lien Documents and Second Lien
Documents and (B) Liens expressly permitted pursuant to Section 4.13 of the
Second Lien Note Indenture. None of the Grantors has filed or consented to the
filing of (i).any financing statement or analogous document under the New York
UCC or any other

 

12



--------------------------------------------------------------------------------

applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for (A) Liens created by the First Lien Documents
and Second Lien Documents and (B) Liens expressly permitted pursuant to
Section 4.13 of the Second Lien Note Indenture.

(e) All Commercial Tort Claims in an amount in excess of $5,000,000 of each
Grantor in existence on the date of this Agreement (or on the date upon which
such Grantor becomes a party to this Agreement) are described on Schedule III
hereto.

SECTION 3.03. Covenants.

(a) The Issuers agree promptly to notify the Second Lien Agent in writing of any
change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor, in each case, within 10 days of such change.

(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Second Lien Security Interest of the Second Lien
Agent in the Article 9 Collateral and the priority thereof against any Lien
except (A) Liens created by the First Lien Documents and Second Lien Documents
and (B) Liens expressly permitted pursuant to Section 4.13 of the Second Lien
Note Indenture.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Second Lien
Note Indenture, the Issuers shall deliver to the Second Lien Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Issuers setting forth the information required pursuant to Sections 1(a), 1(c),
1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there has
been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 3.03(c)
or any interim certificate.

(d) Subject to the terms of the Intercreditor Agreement, the Issuers agree, on
their own behalf and on behalf of each other Grantor, at their own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Second Lien Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Second Lien Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Second Lien
Security Interest and the filing of any financing statements (including fixture
filings) or other documents in connection herewith or therewith. If any amount
payable under or in connection with any of the Article 9 Collateral that is in
excess of $5,000,000 shall be or become evidenced by any promissory note or
other instrument, such note or instrument shall be promptly pledged and
delivered to the Second Lien Agent, for the benefit of the Second Lien Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Second Lien
Agent.

 

13



--------------------------------------------------------------------------------

(e) Subject to the terms of the Intercreditor Agreement, at its option, the
Second Lien Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not permitted pursuant to Section 4.13 of the
Second Lien Note Indenture, and may pay for the maintenance and preservation of
the Article 9 Collateral to the extent any Grantor fails to do so as required by
the Second Lien Note Indenture or this Agreement and within a reasonable period
of time after the Second Lien Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Second Lien Agent within
10 days after demand for any payment made or any reasonable expense incurred by
the Second Lien Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Second Lien Agent or any Second Lien Secured
Party to cure or perform, any covenants or other promises of any Grantor with
respect to taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Second Lien
Documents.

(f) Subject to the terms of the Intercreditor Agreement, if at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person, the value of which is in excess of $5,000,000, to secure
payment and performance of an Account, such Grantor shall promptly assign such
security interest to the Second Lien Agent for the benefit of the Second Lien
Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected .status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

(g) Each Grantor (rather than the Second Lien Agent or any Second Lien Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the
Second Lien Agent and the Second Lien Secured Parties from and against any and
all liability for such performance.

(h) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $5,000,000, such Grantor shall promptly notify the
Second Lien Agent in writing signed by such Grantor of the brief details thereof
and, subject to the terms of the Intercreditor Agreement, grant to the Second
Lien Agent a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement pursuant to a document in form and substance reasonably
satisfactory to the Second Lien Agent.

(i) On or prior to the date hereof, the First Lien Agent, as bailee and agent
for and on behalf of the Second Lien Agent, shall have received share
certificates for the Subsidiaries listed on Schedule II together with stock
powers duly executed in blank or other instruments of transfer reasonably
satisfactory to the First Lien Agent and such other instruments and documents as
the First Lien Agent may reasonably request and the duly executed promissory
notes listed on Schedule II, together with note powers duly executed in blank or
other instruments of transfer reasonably satisfactory to the First Lien Agent
and such other instruments and documents as the First Lien Agent may reasonably
request.

 

14



--------------------------------------------------------------------------------

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Second Lien Agent to enforce,
the Second Lien Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral, subject to the terms of the Intercreditor
Agreement:

(a) Instruments. If any Grantor shall at any time hold or acquire any
instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Second Lien Agent for the benefit of the Second Lien Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Second Lien Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the Second
Lien Agent for the benefit of the Second Lien Secured Parties, accompanied by
such instruments of transfer or assignment duly executed in blank as the Second
Lien Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Second Lien
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Second Lien Agent thereof and, at the Second Lien
Agent’s reasonable request, pursuant to an agreement in form and substance
reasonably satisfactory to the Second Lien Agent, either (i) cause the issuer to
agree to comply with instructions from the Second Lien Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Second Lien Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary (“Investment Property”), upon the Second
Lien Agent’s request and following the occurrence of an Event of Default, such
Grantor shall immediately notify the Second Lien Agent thereof and at the Second
Lien Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Second Lien Agent, shall either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Second Lien
Agent to such securities intermediary as to such security entitlements, or (as
the ease may be) to apply any value distributed on account of any commodity
contract as directed by the Second Lien Agent to such commodity intermediary, in
each case without further consent of any Grantor or such nominee, or (ii) in the
case of financial assets or other Investment Property held through a securities
intermediary, arrange for the Second Lien Agent to become the entitlement holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Second Lien Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Second Lien Agent agrees with
each of the Grantors that the Second Lien Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and

 

15



--------------------------------------------------------------------------------

is continuing. The provisions of this paragraph shall not apply to any financial
assets credited to a securities account for which the Second Lien Agent is the
securities intermediary.

(c) Commercial Tort Claims. If any Grantor shall at any time after the date of
this Agreement acquire a Commercial Tort Claim in an amount (taking the greater
of the aggregate claimed damages thereunder or the reasonably estimated value
thereof) of $5,000,000 or more, such Grantor shall promptly notify the Second
Lien Agent thereof in a writing signed by such Grantor and provide supplements
to Schedule III describing the details thereof and shall grant to the Second
Lien Agent a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement.

SECTION 3.05. First Lien Security Documents. In the event any Grantor shall
create any additional security interest upon any property or assets to secure
any First Lien Obligations, it shall concurrently grant a security interest to
the Second Lien Agent for the benefit of the Second Lien Secured Parties upon
such property as security for the Second Lien Obligations. In the event any
Grantor shall undertake any actions to perfect or protect any liens on any
assets pledged in connection with the Credit Agreement or other First Lien
Obligations, such Grantor shall also at the same time undertake such actions
with respect to the Collateral for the benefit of the Second Lien Agent without
request by the Second Lien Agent.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, it is agreed that the Second Lien Agent shall have the right to
exercise any and all rights afforded to a secured party with respect to the
Second Lien Obligations under the Uniform Commercial Code or other applicable
law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Second Lien Agent forthwith,
assemble all or part of the Collateral as directed by the Second Lien Agent and
make it available to the Second Lien Agent at a place and time to be designated
by the Second Lien Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Second Lien Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such occupancy;
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Second Lien Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise; and (iv) subject to the
mandatory requirements of applicable law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Second Lien Obligations at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Second Lien Agent shall deem appropriate. The Second Lien Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who

 

16



--------------------------------------------------------------------------------

will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale the Second Lien Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Grantors recognize that (i) the Second Lien Agent may be
unable to effect a public sale of all or a part of the Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act or
the securities laws of various states (the “Blue Sky Laws”), but may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof, (ii) that private sales so made may be at prices
and upon other terms less favorable to the seller than if such securities were
sold at public sales, (iii) that neither the Second Lien Agent nor any other
Second Lien Secured Party has any obligation to delay sale of any of the
Collateral for the period of time necessary to permit such securities to be
registered for public sale under the Securities Act or the Blue Sky Laws, and
(d) that private sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner.

The Second Lien Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Second Lien Agent’s intention to make any sale of Collateral. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Second Lien
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Second Lien Agent may (in its sole and
absolute discretion) determine. The Second Lien Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Second Lien Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Second Lien Agent until
the sale price is paid by the purchaser or purchasers thereof, but the Second
Lien Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Second Lien Secured Party may bid for or purchase, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any

 

17



--------------------------------------------------------------------------------

claim then due and payable to such Second Lien Secured Party from any Grantor as
a credit against the purchase price, and such Second Lien Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Second Lien Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Second Lien Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Second Lien
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Second Lien Agent may proceed by a suit or suits
at law or in equity to foreclose this Agreement and to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreement, the Second Lien Agent
shall apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in accordance with the provisions below:

(i) First, to amounts owing to the Second Lien Agent in its capacity as such in
accordance with the terms of the Second Lien Documents;

(ii) Second, ratably to amounts owing to any representatives for Permitted
Additional Pari Passu Obligations in their capacity as such in accordance with
the terms of such Permitted Additional Pari Passu Obligations and to amounts
owing to the Trustee in its capacity as such in accordance with the terms of the
Second Lien Note Indenture;

(iii) Third, ratably to amounts owing to the holders of Second Lien Obligations
in accordance with the terms of the Second Lien Documents, the Second Lien Note
Indenture and documents governing Permitted Additional Pari Passu Obligations;
and

(iv) Last, to the relevant Grantor, as applicable, their successors or assigns
or as a court of competent jurisdiction may otherwise direct.

The Second Lien Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Second Lien Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Second Lien Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Second Lien Agent
or such officer or be answerable in any way for the misapplication thereof.

(b) In making the determinations and allocations required by this Section 4.02,
the Second Lien Agent may conclusively rely upon information supplied by the
Trustee as

 

18



--------------------------------------------------------------------------------

to the amounts of unpaid principal and interest and other amounts outstanding
with respect to the Second Lien Obligations; and the Second Lien Agent shall
have no liability to any of the Second Lien Secured Parties for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Second Lien
Secured Party in any information so supplied. All distributions made by the
Second Lien Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Second Lien Agent shall have no duty to inquire as to the application by the
Trustee of any amounts distributed to it.

(c) If, despite the provisions of this Agreement, any Second Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the Second Lien Obligations to which it is then entitled in
accordance with this Agreement, such Second Lien Secured Party shall hold such
payment or other recovery in trust for the benefit of all Second Lien Secured
Parties hereunder for distribution in accordance with this Section 4.02.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), and subject to the terms of the Intercreditor Agreement, each
Issuer agrees that, in the event any assets of any Grantor shall be sold
pursuant to this Agreement or any other Second Lien Document to satisfy in whole
or in part a Second Lien Obligation owed to any Second Lien Secured Party, the
Issuers shall jointly and severally indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Second Lien Document to satisfy any Second
Lien Obligation owed to any Second Lien Secured Party and such other Grantor
(the “Claiming Party”) shall not have been fully indemnified by the Issuers as
provided in Section 5.01, subject to the terms of the Intercreditor Agreement,
the Contributing Party shall indemnify the Claiming Party in an amount equal to
the greater of the book value or the fair market value of such assets, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Party on the date hereof and the denominator shall be the
aggregate net worth of all the Contributing Parties together with the net worth
of the Claiming Party on the date hereof (or, in the case of any Grantor
becoming a party hereto pursuant to Section 6.14, the date of the Second Lien
Security Agreement Supplement hereto executed and delivered by such Grantor).
Any Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall be subrogated to the rights of such Claiming Party to the
extent of such payment.

SECTION 5.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or

 

19



--------------------------------------------------------------------------------

subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Second Lien Obligations and the
First Lien Obligations. No failure on the part of the Issuers or any Grantor to
make the payments required by Sections 5.01 and 5.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obligations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.

(b) Subject to the terms of the Intercreditor Agreement, each Grantor hereby
agrees that upon the occurrence and during the continuance of an Event of
Default and after notice from the Second Lien Agent all Indebtedness owed by it
to the Issuers or any Subsidiary shall be fully subordinated to the indefeasible
payment in full in cash of the Second Lien Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 14.02 of the Second Lien Note Indenture. All communications and notices
hereunder to any Grantor shall be given to it in care of the Issuers as provided
in Section 14.02 of the Second Lien Note Indenture.

SECTION 6.02. Waivers; Amendment.

(a) No failure or delay by the Trustee, the Second Lien Agent or any Holder in
exercising any right or power hereunder or under any other Second Lien Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Trustee, the Second Lien Agent and the Holders hereunder and under the other
Second Lien Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Second Lien Secured Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 6.02, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the purchase of Notes shall not be
construed as a waiver of any Default, regardless of whether the Trustee, the
Second Lien Agent or any Holder may have had notice or knowledge of such Default
at the time. No notice or demand on any Grantor or Second Lien Secured Party in
any case shall entitle any Grantor or Second Lien Secured Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Second Lien Agent and the party hereto with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.02 of the Second Lien Note Indenture.

 

20



--------------------------------------------------------------------------------

SECTION 6.03. Second Lien Agent’s Fees and Expenses.

(a) The parties hereto agree that the Second Lien Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.07 of
the Second Lien Note Indenture.

(b) Without limitation of its indemnification obligations under the other Second
Lien Documents, and subject to the terms of the Intercreditor Agreement, the
Issuers agree to jointly and severally indemnify the Second Lien Agent, the
Trustee and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by, or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities and related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, as
the case may be, or of any Affiliate, director, officer, employee, counsel,
agent, trustee, investment advisor or attorney-in-fact of such Indemnitee, as
the case may be.

(c) Any such amounts payable as provided hereunder shall be additional Second
Lien Obligations secured hereby and by the other Second Lien Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Second Lien
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Second Lien Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Second
Lien Document, or any investigation made by or on behalf of the Second Lien
Agent or any other Second Lien Secured Party. All amounts due under this
Section 6.03 shall be payable within 10 days of written demand therefor.

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Second Lien Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Second Lien Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Second Lien Document shall be considered
to have been relied upon by the Holders and shall survive the execution and
delivery of the Second Lien Documents and the issuance of any Notes, regardless
of any investigation made by any Holder or on its behalf and notwithstanding
that the Trustee, the Second Lien Agent or any Holder may have had notice or
knowledge of any Default or incorrect representation or warranty at the time of
the issuance of

 

21



--------------------------------------------------------------------------------

the Notes, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Second Lien Obligation or any fee or any other
amount payable under any Second Lien Document is outstanding and unpaid.

SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic transmission (i.e., a “PDF” or “TIF”) shall be as effective as
delivery of a manually signed counterpart of this Agreement. This Agreement
shall become effective as to any party hereto when a counterpart hereof executed
on behalf of such party shall have been delivered to the Second Lien Agent and a
counterpart hereof shall have been executed on behalf of the Second Lien Agent,
and thereafter shall be binding upon such party and the Second Lien Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Second Lien Agent and the other Second Lien Secured
Parties and their respective successors and assigns, except that no party hereto
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Second
Lien Note Indenture. This Agreement shall be construed as a separate agreement
with respect to each party hereto and may be amended, modified, supplemented,
waived or released with respect to any party hereto without the approval of any
other party hereto and without affecting the obligations of any other party
hereunder.

SECTION 6.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08. Right of Set-Off. In addition to any rights and remedies provided
by law, upon the occurrence and during the continuance of any Event of Default,
the Trustee and its Affiliates is authorized at any time and from time to time,
without prior notice to the Issuers, any other party hereto or any other Second
Lien Secured Party, any such notice being waived by the Issuers (on their own
behalf and on behalf of each Grantor and its Subsidiaries) to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Grantor, to the extent such deposits are
in accounts with, or such Indebtedness is owed to, the Trustee, to or for the
credit or the account of the respective parties and their Subsidiaries against
any and all Second Lien Obligations owed to the Trustee or any Holder or their
respective Affiliates hereunder or under any other Second Lien Document, now or
hereafter existing, irrespective of whether or not the Trustee, such Holder or
Affiliate shall have made demand under this Agreement or any other Second Lien
Document and although such Second Lien Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. The Trustee agrees promptly to notify the

 

22



--------------------------------------------------------------------------------

Issuers after any such set off and application made by the Trustee, as the case
may be; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Trustee under this
Section 6.08 are in addition to other rights and remedies (including other
rights of setoff) that the Trustee may have.

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Second Lien Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Second Lien Document
shall affect any right that the Trustee, the Second Lien Agent or any Holder may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Second Lien Document against any Grantor or its properties in the
courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Second Lien
Document in any court referred to in paragraph (b) of this Section 6.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Second Lien Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 6.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER SECOND LIEN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF

 

23



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.10.

SECTION 6.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the .construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12. Security Interest Absolute. Subject to the terms of the
Intercreditor Agreement, all rights of the Second Lien Agent and each Holder
hereunder, the Second Lien Security Interest, the grant of a security interest
in the Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Second Lien Note Indenture, any other Second Lien
Document, any agreement with respect to any of the Second Lien Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Second Lien Obligations, or any other amendment or waiver of or
any consent to any departure from the Second Lien Note Indenture, any other
Second Lien Document or any other agreement or instrument, (c) any exchange,
release or nonperfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Second Lien Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Second Lien Obligations or this
Agreement.

SECTION 6.13. Termination or Release.

(a) This Agreement and the Second Lien Security Interest granted hereby shall
terminate, in whole or in part, with respect to all of the Second Lien
Obligations as such termination is provided for in accordance with Section 15.02
of the Second Lien Note Indenture.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Second Lien Security Interest in the Collateral of such Grantor shall be
automatically released as such release is provided for in accordance with
Section 11.06 of the Second Lien Note Indenture.

(c) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.13, the Second Lien Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 6.13 shall be without recourse to
or warranty by the Second Lien Agent.

SECTION 6.14. Additional Restricted Subsidiaries and Intermediate Holding
Companies. Pursuant to Section 6.11 of the Credit Agreement, any Intermediate
Holding Company and certain Restricted Subsidiaries of the Loan Parties (as
defined in the Credit Agreement) that were not in existence or not Restricted
Subsidiaries on the date of the Credit

 

24



--------------------------------------------------------------------------------

Agreement were required to enter into the First Lien Security Agreement as
Grantors (as defined therein) and, in the case of such Restricted Subsidiaries,
Subsidiary Parties, upon becoming Restricted Subsidiaries or an Intermediate
Holding Company. Upon execution and delivery by the First Lien Agent and a
Restricted Subsidiary or Intermediate Holding Company, as the case may be, of a
First Lien Security Agreement Supplement (as defined in the First Lien Security
Agreement), such Restricted Subsidiary or Intermediate Holding Company will
become a Grantor under the First Lien Security Agreement and, in the case of
such Restricted Subsidiary, a Subsidiary Party, with the same force and effect
as if originally named as a Grantor or a Subsidiary Party, as applicable,
therein. In the event of the execution and delivery by the First Lien Agent and
a Restricted Subsidiary or Intermediate Holding Company, as the case may be, of
any First Lien Security Agreement Supplement, such Restricted Subsidiary or
Intermediate Holding Company, as the case may be, and the Second Lien Agent
shall execute and deliver a Second Lien Security Agreement Supplement and such
Intermediate Holding Company or Restricted Subsidiary, as the case may be, shall
become a Grantor hereunder. The execution and delivery of the Second Lien
Security Agreement Supplement shall not require the consent of any other party
hereto. The rights and obligations of each party hereto shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

SECTION 6.15. Second Lien Agent Appointed Attorney-in-Fact. Each Grantor
irrevocably makes, constitutes and hereby appoints the Second Lien Agent (and
all officers, employees or agents designated by the Second Lien Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Second Lien Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the Second
Lien Agent shall have the right, upon the occurrence and during the continuance
of an Event of Default and notice by the Second Lien Agent to the Issuers of its
intent to exercise such rights, with full power of substitution either in the
Second Lien Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Second Lien Agent; (h) to make, settle and adjust claims
in respect of Article 9 Collateral under policies of insurance, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance; (i) to make all determinations
and decisions with respect thereto; (j) to obtain or maintain the policies of
insurance required by Section 6.07 of the Credit Agreement or paying any premium
in whole or in part relating thereto; and (k) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Second Lien
Agent were the

 

25



--------------------------------------------------------------------------------

absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Second Lien Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Second Lien Agent and the other Second Lien Secured Parties shall
be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct or that of any of their Affiliates, directors, officers, employees,
counsel, agents or attorneys-in-fact. All sums disbursed by the Second Lien
Agent in connection with this paragraph, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable,
within 10 days of demand, by the Grantors to the Second Lien Agent and shall be
additional Second Lien Obligations secured hereby.

SECTION 6.16. General Authority of the Second Lien Agent. By acceptance of the
benefits of this Agreement and any other Second Lien Documents, each Second Lien
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Second Lien Agent as its agent
hereunder and under such other Second Lien Documents, (b) to confirm that the
Second Lien Agent shall have the authority to act as the exclusive agent of such
Second Lien Secured Party for the enforcement of any provisions of this
Agreement and such other Second Lien Documents against any Grantor, the exercise
of remedies hereunder or thereunder and the giving or withholding of any consent
or approval hereunder or thereunder relating to any Collateral or any Grantor’s
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Second Lien Document
against any Grantor, to exercise any remedy hereunder or thereunder or to give
any consents or approvals hereunder or thereunder except as expressly provided
in this Agreement or any other Second Lien Document and (d) to agree to be bound
by the terms of this Agreement and any other Second Lien Documents.

SECTION 6.17. Obligations of Grantors. To the extent that the obligations of any
Grantor hereunder shall conflict, or shall be inconsistent, with the obligation
of such Grantor under the First Lien Documents, the provision of the First Lien
Documents shall control. So long as the First Lien Agent is acting as bailee and
agent for perfection on behalf of the Second Lien Agent pursuant to the terms of
the Intercreditor Agreement, any obligation of any Grantor in this Agreement
that requires (or any representation or warranty hereunder to the extent that it
would have the effect of requiring) delivery of Collateral to, or the possession
or control of Collateral with, the Second Lien Agent shall be deemed complied
with and satisfied (or, in the case of any representation or warranty hereunder,
shall be deemed to be true) if such delivery of Collateral is made to, or such
possession or control of Collateral is with, the First Lien Agent.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

DJO FINANCE LLC,

as the Company

By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

DJO FINANCE CORPORATION,

as Co-Issuer

By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

ENCORE MEDICAL PARTNERS, LLC

ENCORE MEDICAL GP, LLC

EMPI, INC.

ENCORE MEDICAL ASSET CORPORATION

DJO, LLC

ELASTIC THERAPY, LLC

RIKCO INTERNATIONAL, LLC,

as Additional Grantors

By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

[DJO Security Agreement]



--------------------------------------------------------------------------------

ENCORE MEDICAL, L.P.,

as Additional Grantor

 

By: ENCORE MEDICAL GP, LLC, its general partner

By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

[DJO Security Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as Second Lien Agent,

By:  

/s/ Mary Miselis

  Name:   Mary Miselis   Title:   Vice President By:  

/s/ Mary Miselis

  Name:   Mary Miselis   Title:   Vice President

[DJO Security Agreement]



--------------------------------------------------------------------------------

Schedule I

Subsidiary Parties



--------------------------------------------------------------------------------

Schedule II

Pledged Equity and Pledged Notes and Instruments



--------------------------------------------------------------------------------

Schedule III

Commercial Tort Claims



--------------------------------------------------------------------------------

Exhibit I to the

Second Lien Security Agreement

SUPPLEMENT NO.              dated as of [    ], to the Second Lien Security
Agreement dated as of March 20, 2012, among DJO FINANCE LLC, a Delaware limited
liability company (the “Company”), DJO FINANCE CORPORATION, a Delaware
corporation (the “Co-Issuer” and, together with the Company, the “Issuers”) and
the Additional Grantors (as hereinafter defined) (the Issuers and the Additional
Grantors being collectively referred to herein as the “Grantors”) and The Bank
of New York Mellon, as second lien collateral agent (in such capacity, together
with any successor thereto, the “Second Lien Agent”).

A. Reference is made to the Second Lien Note Indenture dated as of March 20,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Second Lien Note Indenture”), among the Grantors and the Second Lien Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Note Indenture and the Second
Lien Security Agreement referred to therein.

C. The Grantors have entered into the Second Lien Security Agreement in order to
induce the Initial Purchasers to purchase the Notes. Section 6.14 of the Second
Lien Security Agreement provides that any Intermediate Holding Company or
additional Restricted Subsidiaries of the Company may become Grantors and, in
the case of such Restricted Subsidiaries, Subsidiary Parties under the Second
Lien Security Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Intermediate Holding Company or Restricted
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Second Lien Security Agreement to become a Grantor and,
in the case of any such Restricted Subsidiary, a Subsidiary Party under the
Second Lien Security Agreement as consideration for the Notes previously
purchased by the Initial Purchasers.

Accordingly, the Second Lien Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Second Lien Security
Agreement, the New Grantor by its signature below becomes a Grantor and a
Subsidiary Party, as applicable, under the Second Lien Security Agreement with
the same force and effect as if originally named therein as a Grantor and a
Subsidiary Party, as applicable, and the New Grantor hereby (a) agrees to all
the terms and provisions of the Second Lien Security Agreement applicable to it
as a Subsidiary Party and Grantor, as applicable, thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Second Lien Obligations does hereby create and grant to the Second
Lien Agent, its successors and assigns, for the benefit of the Second Lien
Secured Parties, their successors and assigns, a security interest in and lien
on all of the New Grantor’s right, title and interest in and to the Collateral
(as defined in the Second Lien Security Agreement) of the New Grantor. Each
reference to a “Grantor” in the Second Lien Security Agreement shall be deemed
to include the New Grantor. The Second Lien Security Agreement is hereby
incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Second Lien Agent and
the other Second Lien Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Second Lien Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor, and the Second Lien Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission (i.e., a “PDF” or “TIF”) shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth under its signature hereto is the true and correct
legal name of the New Grantor, its jurisdiction of formation and the location of
its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Second Lien Security
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Security Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Second Lien Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Second Lien Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Second
Lien Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Second Lien Agent have duly executed
this Supplement to the Second Lien Security Agreement as of the day and year
first above written.

 

[NAME OF NEW GRANTOR] By:  

 

  Name:     Title:  

Jurisdiction of Formation:

Address of Chief Executive Office:

THE BANK OF NEW YORK MELLON,

as Second Lien Agent,

  By:  

 

    Name:     Title:   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

Schedule I

to the Supplement No      to the

Second Lien Security Agreement

PLEDGED COLLATERAL

Description

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interests

 

Percentage

of Equity Interests

               

PROMISSORY NOTES AND INSTRUMENTS

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date

           



--------------------------------------------------------------------------------

Exhibit II to the

Second Lien Security Agreement

FORM OF

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims